                                                                   Case 2:19-bk-24804-VZ             Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                             Desc
                                                                                                      Main Document    Page 1 of 26


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                 Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                   NOTICE OF FILING OF NON-ADVERSE
                                           ATTORNEYS AT LAW




                                                                                                                                     MODIFICATIONS TO DEBTOR’S THIRD
                                                                  14                                                                 AMENDED PLAN OF REORGANIZATION
                                                                                                                                     UNDER CHAPTER 11 OF THE
                                                                  15                                                                 BANKRUPTCY CODE, PURSUANT TO
                                                                                                                                     FEDERAL RULES OF BANKRUPTCY
                                                                  16                                                                 PROCEDURE 3019(a)

                                                                  17
                                                                                                                                     [Relates to Docket No. 464]
                                                                  18
                                                                                                                                     Confirmation Hearing
                                                                  19
                                                                                                                                     Date:           May 21, 2020
                                                                  20                                                                 Time:           9:30 a.m. (Pacific Time)
                                                                                                                                     Place:          Courtroom 1368
                                                                  21                                                                                 Roybal Federal Building
                                                                                                                                                     255 E. Temple Street
                                                                  22                                                                                 Los Angeles, California 90012
                                                                                                                                     Judge:          Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24
                                                                                PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 3019(a),
                                                                  25
                                                                       and in partial response to issues raised by the Court in its tentative ruling (the “Tentative Ruling”)
                                                                  26
                                                                       on, and in the objections of parties in interest to, the Motion for Order (I) Confirming Third
                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:329632.2 46353/002
                                                                   Case 2:19-bk-24804-VZ                Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                           Desc
                                                                                                         Main Document    Page 2 of 26


                                                                   1   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

                                                                   2   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date [Docket

                                                                   3   No. 657] (the “Confirmation Motion”), Yueting Jia, the debtor and debtor in possession herein (the

                                                                   4   “Debtor” or “YT”), hereby files non-adverse modifications (the “Modifications”) to the Debtor’s

                                                                   5   Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464]

                                                                   6   (the “Plan”),2 for presentation at the hearing regarding the Confirmation Motion. The Modifications

                                                                   7   previously have been provided to counsel for the Official Committee of Unsecured Creditors and the

                                                                   8   Office of the United States Trustee (the “OUST”).

                                                                   9              In summary, the proposed Modifications address the following:

                                                                  10              1.   Wei Gan Release. The concept of a “Compliance Certificate” has been added to section

                                                                  11                   6.6 of the Plan, as it appears in the Trust Agreement, to make clear that any voluntary
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                   release of Wei Gan beyond community claims discharged pursuant to sections 524 and
                                        LOS ANGELES, CALIFORNIA




                                                                  13                   1141 of the Bankruptcy Code is only through agreement of a particular creditor. This
                                           ATTORNEYS AT LAW




                                                                  14                   Modification was made in response to the Tentative Ruling and certain objections to the

                                                                  15                   Confirmation Motion, including the objection filed by the OUST.

                                                                  16              2. Disputed Claim Reserve Mechanism. In response to an objection, the definition of a

                                                                  17                   “Disputed Claim Holding Beneficiary” has been added to section 6/2(j) (Distribution

                                                                  18                   Waterfall) from the Trust Agreement. Section 6.2(j) of the Plan has been revised to

                                                                  19                   clarify the mechanism for recoveries on account of Disputed Claims that become

                                                                  20                   Allowed after distributions have commenced.

                                                                  21              3. Key China Business Individuals. The definitions of “Key China Business Individuals,”

                                                                  22                   “KCBI Settlement,” and section 6.2(j) of the Plan have been amended to (a) permit

                                                                  23                   additional time for parties to reach KCBI Settlements, provided that any such agreements

                                                                  24                   reached must be approved by this Court and in accordance with Bankruptcy Rule 9019,

                                                                  25                   and (b) clarify the Distribution Waterfall to adjust distributions so creditors are

                                                                  26                   unaffected by any KCBI Settlement.

                                                                  27

                                                                  28
                                                                       2
                                                                           Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.
                                                                                                                              2
                                                                       DOCS_LA:329632.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                           Desc
                                                                                                     Main Document    Page 3 of 26


                                                                   1           4. Proceeds of Retained Actions. Section 8.3 of the Plan is revised to clarify that proceeds

                                                                   2                of Retained Actions will be received by the Reorganized Debtor only after creditors have

                                                                   3                received the full amount of their Debt Claim Distribution Amounts.

                                                                   4           5. Allowed. The definition of “Allowed” has been updated to deem as Allowed the amount

                                                                   5                of a Claim with respect to which the Reorganized Debtor has indicated he has no

                                                                   6                objection.

                                                                   7           6. Statutes of Limitation. A section regarding statutes of limitation has been added at

                                                                   8                section 13.25 providing that nothing in the Plan shall alter statutes of limitations under

                                                                   9                the Bankruptcy Code or applicable law. This Modification to the Plan was made in

                                                                  10                response to the Tentative Ruling.

                                                                  11           PLEASE TAKE FURTHER NOTICE that blacklined pages highlighting such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Modifications are attached hereto as Exhibit “A”.3
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14
                                                                        Dated:     May 20, 2020                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                  15

                                                                  16                                                        By       /s/ Malhar S. Pagay
                                                                                                                                     Richard M. Pachulski
                                                                  17                                                                 Jeffrey W. Dulberg
                                                                                                                                     Malhar S. Pagay
                                                                  18
                                                                                                                                     Attorneys for Debtor and Debtor in
                                                                  19                                                                 Possession
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28   3
                                                                         Exhibit “A” excludes pages on which the only Modifications are changes to section numbers as the result of added or
                                                                       deleted sections.
                                                                                                                           3
                                                                       DOCS_LA:329632.2 46353/002
Case 2:19-bk-24804-VZ   Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33   Desc
                         Main Document    Page 4 of 26




       EXHIBIT A
Case 2:19-bk-24804-VZ         Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33             Desc
                               Main Document    Page 5 of 26


 1
     503(b)(9)), 507(a)(2), or 507(b) of the Bankruptcy Code, including (a) any actual and necessary
 2
     cost and expense of preserving the Estate incurred after the Petition Date and through the
 3
     Effective Date; (b) any indebtedness or obligations incurred or assumed by the Debtor after the
 4
     Petition Date and through the Effective Date; (c) any Allowed compensation for professional
 5
     services rendered, and Allowed reimbursement of expenses incurred, by a Professional retained
 6
     by order of the Bankruptcy Court or otherwise Allowed pursuant to section 503(b) of the
 7
     Bankruptcy Code; and (d) all fees due and payable pursuant to section 1930 of title 28 of the U.S.
 8
     Code.
 9
             2.     Administrative Expense Claim Bar Date means the first Business Day that is
10
     thirty (30) days after the Effective Date.
11
             3.     Allowed means, with respect to any Claim, such Claim or portion thereof against
12
     or in the Debtor: (a) that has been listed by the Debtor in the Schedules as liquidated in amount
13
     and not disputed or contingent and for which no contrary proof of claim has been filed; (b) as to
14
     which the deadline for objecting or seeking estimation has passed, and no objection or request for
15
     estimation has been filed; (c) as to which any objection or request for estimation that has been
16
     filed has been settled, waived, withdrawn, or denied by a Final Order; or (d) the amount of such
17
     Claim with respect to which the Reorganized Debtor has indicated he has no objection to a
18
     particular amount of such Claim on a schedule filed with the Court notwithstanding that
19
     the deadline for objecting to the remaining amount of such Claim has not expired; or (e)
20
     that is allowed pursuant to the terms of (i) a Final Order, (ii) an agreement by and among the
21
     holder of such Claim and the Debtor or the Reorganized Debtor, as applicable, or (iii) the Plan.
22
             4.     Ballot means the form distributed to each holder of an Impaired Claim that is
23
     entitled to vote to accept or reject the Plan, on which such holder shall indicate acceptance or
24
     rejection of the Plan.
25
             5.     Bankruptcy Actions has the meaning set forth in Article 11.9 of the Plan.
26
             6.     Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§
27
     101–1532 et seq.
28

                                                     -2-
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33               Desc
                             Main Document    Page 6 of 26


 1
             14.    Chapter 11 Disclosures has the meaning set forth in Article 11.9 of the Plan.
 2
             15.    China Debtor List has the meaning set forth in Article 11.4(c) of the Plan.
 3
             16.    China Debtor List Covenant has the meaning set forth in Article 11.4(c) of the
 4
     Plan.
 5
             17.    China Restrictions has the meaning set forth in Article 11.4(c) of the Plan.
 6
             18.    China Secured Claim means a Claim against the Debtor that is secured by a valid,
 7
     unavoidable, perfected, and enforceable Lien on, or security interest in, Collateral located in the
 8
     PRC. For the avoidance of doubt, the Allowed amount of a China Secured Claim shall equal the
 9
     value of such Collateral in accordance with section 506(a) of the Bankruptcy Code.
10
             19.    Chinese Courts has the meaning set forth in Article 11.4(c) of the Plan.
11
             20.    Claim means a claim, as defined in section 101(5) of the Bankruptcy Code, against
12
     the Debtor.
13
             21.    Class means a category of Claims established under Article III of the Plan
14
     pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.
15
             22.    Collateral means any property of the Debtor subject to a valid, unavoidable,
16
     perfected, and enforceable Lien on, or security interest in, such property.
17
             23.    Committee means the official committee of unsecured creditors appointed in the
18
     Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code.
19
             24.    Compliance Certificate means the certificate that each holder (not including
20
     the Reorganized Debtor) must complete within ninety (90) days of all or any portion of such
21
     holder’s Claim becoming Allowed in order to receive Trust Distributions, which certifies (a)
22
     the holder has complied with the China Debtor List Covenant, (b) that the holder has not
23
     initiated, and will not initiate, any YT Claims during the Standstill Period, (c) that the
24
     holder acknowledges and agrees that it will comply with Article 11.4(c) of the Plan and
25
     Section 4.9 of the Trust Agreement and will take all steps and execute any documents
26
     requested by the Reorganized Debtor to evidence releases in Article 11.4(c) of the Plan, and
27
     (d) the holder acknowledges and agrees that it will comply with Article 6.6 of the Plan and
28

                                                      -4-
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                            Main Document    Page 7 of 26


 1
     the release of Wei Gan’s personal liability pursuant to the Wei Gan Settlement. A form of
 2
     the Compliance Certificate is attached as Exhibit A to the Trust Agreement.
 3
             25.    24. Confirmation Date means the date upon which the Bankruptcy Court enters
 4
     the Confirmation Order on the docket of the Chapter 11 Case.
 5
             26.    25. Confirmation Hearing means the hearing to be held by the Bankruptcy Court
 6
     to consider confirmation of the Plan under section 1129 of the Bankruptcy Code, as such hearing
 7
     may be continued from time to time.
 8
             27.    26. Confirmation Order means the order of the Bankruptcy Court confirming the
 9
     Plan pursuant to section 1129 of the Bankruptcy Code, and granting other related relief.
10
             28.    27. Creditor Trust means the 2020 Creditor Liquidating Trust for the benefit of
11
     holders of Allowed Debt Claims.
12
             29.    28. Creditor Trust Committee has the meaning set forth in Article 6.2(f) of the
13
     Plan.
14
             30.    29. Cure Amount has the meaning set forth in Article 9.3(a) of the Plan.
15
             31.    30. Cure Dispute has the meaning set forth in Article 9.3(c) of the Plan.
16
             32.    31. Cure Schedule has the meaning set forth in Article 9.3(b) of the Plan.
17
             33.    32. Debt Claim means any Claim against the Debtor that is (a) not an
18
     Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, U.S. Secured Claim,
19
     or China Secured Claim, (b) otherwise determined by the Bankruptcy Court to be a Debt Claim,
20
     or (c) a Deficiency Claim.
21
             34.    33. Debt Claim Allocation Amount means, for the purpose of determining the pro
22
     rata share of Trusts Interests, (a) that portion of an Allowed Debt Claim that constitutes
23
     outstanding principal together with any unpaid interest on outstanding principal at the rate of four
24
     percent (4%) per annum from the time the underlying debt arose through the Petition Date, and
25
     (b) with respect to any holder of an Allowed Debt Claim who is a KCBI Claimant, subject to the
26
     approval of the applicable KCBI Settlement, up to an additional five percent (5%) of the Allowed
27
     amount of their Debt Claim Allocation Amount determined in accordance with clause (a).
28

                                                      -5-
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                  Desc
                            Main Document    Page 8 of 26


 1
            35.     34. Debt Claim Distribution Amount means on any Trust Distribution Date, the
 2
     Debt Claim Allocation Amount minus any Other Distributions and Trust Distributions received
 3
     by the holder of an Allowed Debt Claim before such Trust Distribution Date.
 4
            36.     35. Debtor has the meaning set forth in the Introduction.
 5
            37.     36. Declarations has the meaning set forth in Article 6.7 of the Plan.
 6
            38.     37. Deficiency Claim means that portion of a China Secured Claim that is
 7
     determined pursuant to section 506(a) of the Bankruptcy Code or through agreement, to exceed
 8
     the value of the claimant’s interest in the Collateral securing such China Secured Claim. For the
 9
     avoidance of doubt, all Deficiency Claims shall be treated as Debt Claims.
10
            39.     38. DIP Facility means that certain debtor in possession facility from Pacific
11
     Technology consisting of the DIP Note.
12
            40.     39. DIP Note means that certain Secured Debtor in Possession Promissory Note
13
     dated as of February 27, 2020, by and among Pacific Technology, as Lender, and the Debtor, as
14
     Borrower, in the maximum principal amount of $6,400,000.
15
            41.     40. Disallowed means, with respect to any Claim, a Claim or any portion thereof
16
     that is not Allowed and (a) has been disallowed by a Final Order, (b) is listed in the Schedules as
17
     zero or as contingent, disputed, or unliquidated and as to which no proof of claim or request for
18
     payment of an Administrative Expense Claim has been timely filed or deemed timely filed with
19
     the Bankruptcy Court, (c) is not listed in the Schedules and as to which no proof of claim or
20
     request for payment of an Administrative Expense Claim has been timely filed or deemed timely
21
     filed with the Bankruptcy Court, (d) has been withdrawn by agreement of the Debtor and the
22
     holder thereof, or (e) has been withdrawn by the holder thereof.
23
            42.     41. Discharge Date means the date upon which the Court grants the Debtor a
24
     discharge upon the earlier of: (a) distribution of the Trust Interests to the holders of
25
     Allowed Debt Claims and (b) all Allowed Claims shall have been paid under the
26
     Plan.determined pursuant to the Confirmation Order.
27
            43.     42. Disclosure Statement means that written disclosure statement, dated March
28

                                                     -6-
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                             Main Document    Page 9 of 26


 1
     20, 2020, relating to the Plan, including, without limitation, all exhibits and schedules thereto, as
 2
     the same may be amended, modified, or supplemented from time to time, as approved by the
 3
     Bankruptcy Court pursuant to sections 1125 and 1126(b) of the Bankruptcy Code.
 4
             44.     43. Disputed Claim means a Claim that is not yet Allowed.
 5
             45.     Disputed Claim Holding Beneficiary means the trust established by the Trust
 6
     Agreement to serve as beneficiary for Claims or such amounts thereof that are Allowed
 7
     after the Effective Date.
 8
             46.     44. Distributable Proceeds has the meaning set forth in Article 6.2(i) of the Plan.
 9
             47.     45. Distribution Event has the meaning set forth in Article 6.2(i) of the Plan.
10
             48.     46. Distribution Record Date means the record date for purposes of making
11
     distributions under the Plan on account of Allowed Claims, which date shall be the date of the
12
     commencement of the Confirmation Hearing.
13
             49.     47. Distribution Waterfall means the distribution waterfall set forth in Article
14
     6.2(j) of the Plan.
15
             50.     48. Domestic Support Obligations means a domestic support obligation, as
16
     defined in section 101(14A) of the Bankruptcy Code, as such obligations may be modified from
17
     time to time by a court of competent jurisdiction.
18
             51.     49. Effective Date means, with respect to the Plan, the Business Day selected by
19
     the Debtor on which (a) no stay of the Confirmation Order is in effect, (b) the conditions to the
20
     effectiveness of the Plan specified in Article 10.2 have been satisfied or waived (in accordance
21
     with Article 10.3), and (c) the Debtor declares the Plan effective.
22
             52.     50. Effective Date Wei Gan Payment has the meaning set forth in Article 6.6 of
23
     the Plan.
24
             53.     51. Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.
25
             54.     52. Estate means the estate of the Debtor created pursuant to section 541 of the
26
     Bankruptcy Code upon the commencement of the Chapter 11 Case.
27
             55.     53. Exit Financing means financing, on terms and conditions acceptable to the
28

                                                       -7-
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                   Desc
                             Main Document    Page 10 of 26


 1
     Individual. The list of potential KCBI Claimants is included on Schedule C attached hereto.
 2
            72.     70. KCBI Settlement means a voluntary settlement agreement under Bankruptcy
 3
     Rule 9019 between a Key China Business Individual and a, an Allowed KCBI Claimant, if such
 4
     agreements are reached. Any KCBI Settlements will be included in the Plan
 5
     Supplementand the Reorganized Debtor; the Reorganized Debtor’s contribution toward
 6
     such settlement is reflected in the Distribution Waterfall.
 7
            73.     71. Key China Business Individuals are those certain Chinese individuals who
 8
     voluntarily enter into a KCBI Settlement with a KCBI Claimant prior to the Confirmationdate
 9
     that is 180 days after the Effective Date. The list of potential Key China Business Individuals is
10
     included on Schedule C attached hereto.
11
            74.     72. Late Filed Debt Claim means a Debt Claim filed after the applicable deadline
12
     set by the Bankruptcy Court to file proofs of claim in the Chapter 11 Case but before the
13
     occurrence of a Distribution Event.
14
            75.     73. Late Filed Debt Claims Reserve means the trust established for the benefit of
15
     holders of Allowed Late Filed Debt Claims.
16
            76.     74. Lien means a lien as defined in section 101(37) of the Bankruptcy Code.
17
            77.     75. Liquidation Event means, with respect to Pacific Technology, FF Intelligent,
18
     any of their respective material, direct or indirect, subsidiaries, or any future public listing vehicle
19
     for the subsidiaries of FF Intelligent or Pacific Technology, each of the following events to the
20
     extent that the event materially reduces the direct or indirect percentage ownership in FF
21
     Intelligent or such other future public listing vehicle by the Trust other than by virtue of an equity
22
     investment by a bona fide third party: (a) the commencement of an assignment for the benefit of
23
     creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar insolvency
24
     proceeding; (b) the effective date of a liquidating plan under chapter 11 of the Bankruptcy Code;
25
     or (c) the effective date of a reorganization plan under chapter 11 of the Bankruptcy Code,
26
     provided that internal reorganizations (including mergers or dissolutions for tax or other
27
     purposes) that do not adversely impact the value of the Trust’s direct or indirect interests in FF
28

                                                       - 10 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                Desc
                            Main Document    Page 11 of 26


 1
     the extent Allowed by Final Order or as such Claim is settled, compromised, or otherwise
 2
     resolved pursuant to Article 8.3.
 3
                    (c)     Payment of Allowed Administrative Expense Claims. Except to the extent
 4
     that an Administrative Expense Claim has already been paid during the Chapter 11 Case, the
 5
     holder of an Allowed Administrative Expense Claim agrees to a less favorable treatment, or the
 6
     Holderholder of an Allowed Administrative Expense Claim makes a Trust Election, and except
 7
     as provided in Article 2.2, each holder of an Allowed Administrative Expense Claim against the
 8
     Debtor shall receive, in full and complete settlement, release, and discharge of such
 9
     Administrative Expense Claim, Cash equal to the unpaid amount of such Administrative Expense
10
     Claim on the latest of (i) the Effective Date or as soon thereafter as reasonably practicable; (ii)
11
     thirty (30) days after the date on which such Administrative Expense Claim becomes Allowed;
12
     (iii) the date on which such Administrative Expense Claim becomes due and payable in the
13
     ordinary course of the Debtor’s business in accordance with the terms and subject to the
14
     conditions of any agreements or understandings governing, or other documents relating to, such
15
     Administrative Expense Claim; and (iv) such other date as may be agreed to by such holder and
16
     the Debtor or Reorganized Debtor.
17
            2.2     Professional Fees.
18
                    (a)     Final Fee Applications. Each Professional requesting compensation
19
     pursuant to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the Bankruptcy Code for services
20
     rendered in connection with the Chapter 11 Case before the Effective Date shall (i) file with the
21
     Bankruptcy Court, and serve on the Reorganized Debtor, an application for allowance of final
22
     compensation and reimbursement of expenses in the Chapter 11 Case on or before the thirtieth
23
     (30th) day following the Effective Date, and (ii) after notice and a hearing in accordance with the
24
     procedures established by the Bankruptcy Code and Bankruptcy Rules and any prior orders of the
25
     Bankruptcy Court in the Chapter 11 Case, be paid in full, in Cash, in such amounts as are
26
     Allowed.
27

28

                                                     - 18 -
Case 2:19-bk-24804-VZ   Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33               Desc
                         Main Document    Page 12 of 26


 1
                        (iii)   Third, to each holder of an Administrative Expense Claim, Priority
 2
                                Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim that has
 3
                                made a Trust Election, equal to the Allowed amount of such Claim
 4
                                plus the applicable interest rate provided in the Trust Agreement;
 5
                        (iv)    Fourth, to pay Trust Distributions allocated (x) 95% to holders of
 6
                                Allowed Debt Claims (including holders of Allowed China Secured
 7
                                Claims treated as Allowed Debt Claims pursuant to Article 4.3 of
 8
                                the Plan) and (y) 5% to the Reorganized Debtor (or the economic
 9
                                equivalent of such Trust Distributions as set forth in the Trust
10
                                Agreement), until each holder of an Allowed Debt Claim has
11
                                received aggregate Trust Distributions (in cash or in kind) pursuant
12
                                to this clause (iv) equal to the full amount of such holder’s Debt
13
                                Claim Distribution Amount; andprovided that to the extent of any
14
                                KCBI Settlements, such 5% shall be reduced so that the Pro
15
                                Rata Share of distributions pursuant to clause (x) in the
16
                                previous sentence are the same as such distributions would be
17
                                in the absence of such settlements; provided further, that prior
18
                                to any distribution pursuant to clause (x) in the previous
19
                                sentence, Trustee shall reserve to the Disputed Claim Holding
20
                                Beneficiary the amount that would otherwise be distributed on
21
                                account of any Disputed Claim not yet Allowed or Disallowed,
22
                                as if it were an Allowed Claim, with its Debt Claim Allocation
23
                                Amount to be determined in the lower of (a) the amount set
24
                                forth in the proof of Claim Filed by the holder of such Claim;
25
                                and (b) the estimated amount of such Claim for Distribution
26
                                purposes, as determined by the Bankruptcy Court pursuant to
27
                                § 8.1 of the Plan. Notwithstanding anything to the contrary, no
28

                                                 - 33 -
Case 2:19-bk-24804-VZ    Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33               Desc
                          Main Document    Page 13 of 26


 1
                               payments or distributions shall be made hereunder with respect
 2
                               to all or any portion of any Disputed Claim unless and until all
 3
                               objections to such Disputed Claim have been settled,
 4
                               withdrawn, or determined by Final Order, and such Disputed
 5
                               Claim has become an Allowed Claim. In the event that all
 6
                               Disputed Claims have been either Allowed or Disallowed by the
 7
                               Plan, the Confirmation Order, or Final Order of the
 8
                               Bankruptcy Court, any remaining balance allocated to the
 9
                               Disputed Claim Holding Beneficiary pursuant to this
10
                               Clause (iv) shall be distributed by the Trustee to the holders of
11
                               Allowed Debt Claims (to be further allocated based on their
12
                               respective Pro Rata Share) pursuant to Clauses (iv) or (v) of the
13
                               Distribution Waterfall, as applicable, as soon as reasonably
14
                               practicable thereafter; and
15
                         (v)   Fifth, after all holders of Allowed Debt Claims (including holders
16
                               of Allowed China Secured Claims treated as Allowed Debt Claims
17
                               pursuant to Article 4.3 of the Plan) have received Trust
18
                               Distributions equal to their respective Debt Claim Distribution
19
                               Amounts, any remaining Trust Distributions shall be allocated
20
                               between the holders of Allowed Debt Claims, including holders of
21
                               Allowed China Secured Claims treated as Allowed Debt Claims
22
                               pursuant to Article 4.3 of the Plan, (to be further allocated pro rata
23
                               based on their respective Debt Claim Allocation Amounts) and the
24
                               Reorganized Debtor, as follows:
25
                                       The Reorganized            Holders of Allowed Debt
26                                     Debtor                     Claims
      Amounts less than $1B            50%                        50%
27

28

                                                 - 34 -
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                   Desc
                             Main Document    Page 14 of 26


 1
     of the Call Option by the Trust; and (ii) the Trustee, upon request by FF GP, to directly transfer
 2
     or transfer the underlying economic rights of the Call Option (including by exercising the Call
 3
     Option and thereafter conveying the related shares in FF Intelligent to the applicable
 4
     counterparty) as requested by FF GP in connection with a bona fide unrelated third-party
 5
     financing, as follows: (x) 50% of the Call Option to the counterparty to a bona fide unrelated
 6
     third-party financing providing FF Intelligent and its subsidiaries with not less than $100 million
 7
     of net proceeds, (y) 100% of the Call Option to the counterparty to a bona fide unrelated third-
 8
     party financing providing FF Intelligent and its subsidiaries with not less than $250 million of net
 9
     proceeds, or (z) a ratable percentage of the Call Option to the counterparty to a bona fide
10
     unrelated third-party financing providing FF Intelligent and its subsidiaries with net proceeds
11
     greater than $100 million and less than $250 million (i.e., an additional 1% of the Call Option for
12
     each additional $3 million of net proceeds beyond $100 million) ((x), (y), or (z), a “Qualifying
13
     Financing”), provided that FF GP may request the Trustee to transfer the Call Option for a
14
     financing of FF Intelligent and its subsidiaries other than a Qualifying Financing subject to the
15
     consent of Trustee and approval by a majority of the Creditor Trust Committee in their respective
16
     business judgment. Any consideration paid, if any, in exchange for the transfer of the Call Option
17
     either as part of a separate transaction providing for such transfer or attributable to the transfer of
18
     the Call Option in a financing transaction, whether in conjunction with a Qualifying Financing or
19
     otherwise, shall be paid directly to the Trust and shall constitute Trust Assets.
20
                    (m)     FF Information.
21
            The Trustee shall be provided certain information set forth in the Plan Term Sheet on a
22
     confidential, professional eyes only basis, which information the Trustee may share on a
23
     confidential and aggregated basis with the Creditor Trust Committee.
24
                    (n)     Powers of the Trustee.
25
            The powers of the Trustee shall be those set forth in the Trust Agreement and
26
     subject to the approval of the Creditor Trust Committee, as applicable.
27

28

                                                       - 36 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                Desc
                            Main Document    Page 15 of 26


 1
     Debtor’s three minor children may be awarded child support (the “Wei Gan Domestic Support
 2
     Obligations”), which obligations shall be satisfied in accordance with Article 2.4 of the Plan. In
 3
     exchange for, and subject to (a) a Cash contribution from Wei Gan in the amount of $1,000,000
 4
     to the Trust on the Effective Date, which shall constitute Trust Assets (the “Effective Date Wei
 5
     Gan Payment”), (b) a Cash payment of $250,000 to the Trust no later than ninety (90) days after
 6
     the Effective Date (the “Second Wei Gan Payment”), (c) Wei Gan’s agreement not to assert any
 7
     other prepetition or postpetition Claims against the Debtor (excluding the Wei Gan Domestic
 8
     Support Obligations) or the Trust, and (d) execution of the Wei Gan Declaration, the following
 9
     shall occur:
10
                    (a)    Upon the Effective Date Wei Gan Payment, (i) the China Debtor Covenant
11
     shall apply to Wei Gan; and (ii) Wei Gan’s alleged Debt Claim against the Debtor [Claim No.
12
     20004] shall be treated as an Allowed Debt Claim in the amount of $250,000,000.
13
                    (b)    Upon the Second Wei Gan Payment, (the date upon which the foregoing
14
     condition occurs is the “Wei Gan Liability Release Date”), each holder of an (i) Allowed Late
15
     Filed Debt Claim, on the date of allowance of such Late Filed Debt Claim or (ii) Allowed Debt
16
     Claim (x) shall, in addition to the discharge of community claims under section 524(a) of the
17
     Bankruptcy Code, be deemed to have released (as a condition to receiving further Trust
18
     Distributions, including any Trust Distributions upon the termination or dissolution of the Trust)
19
     release any Causes of Action against Wei Gan for personal liability or derivatively in its capacity
20
     as a creditor of a claim owed solely or jointly by Wei Gan (including unwinding or alter ego type
21
     claims) in any jurisdiction (the “Wei Gan Claims”) on account of such Debt Claim or Late Filed
22
     Debt Claim to the maximum extent permitted by applicable law and, (y) agrees that it shall not
23
     assert any new, or continue to prosecute any existing, Wei Gan Claims related to such Debt
24
     Claim or Late Filed Debt Claim in every jurisdiction., and (z) submits a timely Compliance
25
     Certificate. For the avoidance of doubt, the holders of Allowed Claims who do not submit a
26
     Compliance Certificate will be subject to the discharge of all Claims against the Debtor that
27
     constitute holders of Community Claims that such may seek to assert against Wei Gan
28

                                                     - 38 -
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                             Main Document    Page 16 of 26


 1
     pursuant to sections 1141 and 524 of the Bankruptcy Code. Holders of Allowed Claims who
 2
     submit a Compliance Certificate will be entitled to Trust Distributions and will release all
 3
     Wei Gan Claims, in addition to those claims discharged pursuant to sections 1141 and 524
 4
     of the Bankruptcy Code.
 5
            Within ninety (90) days after the Wei Gan Liability Release Date with respect to an
 6
     Allowed Debt Claim or the date of allowance of an Allowed Late Filed Debt Claim, each holder
 7
     of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall (as a condition to receiving
 8
     further Trust Distributions, including any Trust Distributions upon the termination or dissolution
 9
     of the Trust) (a) withdraw or retract any litigations, enforcement actions, arbitrations, and any
10
     other proceedings against Wei Gan from the courts and judicial authorities in all jurisdictions,
11
     including, but not limited to, the Chinese Courts, or confirm with the judicial authorities that Wei
12
     Gan has settled all of her debt obligations or legal responsibilities to such holder and (b) file and
13
     execute any documents requested by Wei Gan to evidence the above release. Wei Gan reserves
14
     all rights to seek enforcement by the Chinese judicial authorities of the rights provided herein.
15
            In connection with the releases described in this Article 6.6, each holder of an
16
     Allowed Debt Claim and/or Allowed Late Filed Debt Claim shall waive all rights conferred
17
     by the provisions of section 1542 of the California Civil Code and/or any similar state or
18
     federal law. Section 1542 of the California Civil Code provides as follows: “A GENERAL
19
     RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
20
     KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
21
     EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
22
     MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
23
            Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
24
     pursuant to Bankruptcy Rule 9019, of the releases described in this Article 6.6, which
25
     includes by reference each of the related provisions and definitions contained in the Plan,
26
     and further, shall constitute its finding that each release described in Article 6.6 is: (a) in
27
     exchange for the good and valuable consideration provided by Wei Gan, a good faith
28

                                                      - 39 -
Case 2:19-bk-24804-VZ       Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                             Main Document    Page 17 of 26


 1
     506(b) of the Bankruptcy Code permits interest to accrue and be Allowed on such Claim.
 2
            8.3     Preservation of Claims and Rights to Settle Claims.
 3
            Except as otherwise provided in the Plan (including with respect to the Yidao Claims and
 4
     as set forth in Article 11.4 of the Plan), or in any contract, instrument, or other agreement or
 5
     document entered into in connection with the Plan, including the Plan Supplement, in accordance
 6
     with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may
 7
     enforce, sue on, settle, compromise, otherwise resolve, discontinue, abandon, or dismiss any and
 8
     all claims, counterclaims, defenses, and rights (including setoff rights) that may be asserted in the
 9
     Causes of Action, suits, and proceedings listed on Schedule A attached hereto (including any
10
     supplement to Schedule A included in the Plan Supplement) (collectively, the “Retained
11
     Actions”), whether at law or in equity, whether known or unknown, that the Debtor or his Estate
12
     may hold against any Entity (other than Claims, rights, Causes of Action, suits, and proceedings
13
     released pursuant to Articles 6.6, 11.4, or 11.9 of the Plan), without the approval of the
14
     Bankruptcy Court, the Confirmation Order, and any contract, instrument, release, indenture, or
15
     other agreement entered into in connection herewith.
16
            The Reorganized Debtor expressly reserves all rights to prosecute any and all Retained
17
     Actions against any Entity. Unless any Retained Action against an Entity is expressly waived,
18
     relinquished, exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court
19
     order, the Reorganized Debtor expressly reserves all Retained Actions for later adjudication, and,
20
     therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
21
     preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to
22
     such Retained Action upon, after, or as consequence of, confirmation or consummation of the
23
     Plan. For the avoidance of doubt, all claims, Causes of Action, suits, and proceedings of the
24
     Debtor that are not Retained Actions are waived as of the Effective Date. Any proceeds received
25
     on account of any Retained Action shall be transferred to the Trust and be considered Trust
26
     Assets until each holder of an Allowed Debt Claim has received aggregate Trust
27
     Distributions equal to the full amount of such holder’s Debt Claim Distribution Amount
28

                                                      - 48 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                Desc
                            Main Document    Page 18 of 26


 1
     and thereafter shall be retained by the Reorganized Debtor.
 2
            The Debtor expressly reserves all Causes of Action based on facts and circumstances
 3
     arising after the Effective Date against all entities unless otherwise expressly released by the
 4
     Plan. The Debtor further expressly reserves all rights to assert all defenses and rights of
 5
     setoff against all entities based on Causes of Action based on facts and circumstances
 6
     arising before or after the Effective Date, regardless of whether such entity is included in
 7
     Schedule A attached hereto.
 8
            8.4     Expenses Incurred On or After the Effective Date.
 9
            Except as otherwise ordered by the Bankruptcy Court, and subject to the written
10
     agreement of the Reorganized Debtor, the amount of reasonable expenses incurred by any
11
     Professional or the Voting Agent on or after the Effective Date in connection with
12
     implementation of the Plan, including, without limitation, reconciliation of, objection to, and
13
     settlement of Claims, shall be paid in Cash by the Reorganized Debtor.
14                                  ARTICLE IX
15                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

16          9.1     Assumption of Contracts and Leases.

17          As of and subject to the occurrence of the Effective Date and the payment of any

18   applicable Cure Amount, all executory contracts and unexpired leases of the Debtor listed on

19   Schedule B attached hereto (including any supplement to Schedule B included in the Plan

20   Supplement) shall be deemed assumed except that: (a) any executory contracts and unexpired

21   leases that previously have been assumed or rejected pursuant to a Final Order of the Bankruptcy

22   Court shall be treated as provided in such Final Order; (b) any executory contracts and unexpired

23   leases listed on the Schedule of Rejected Contracts and Leases, shall be deemed rejected as of the

24   Effective Date; and (c) all executory contracts and unexpired leases that are the subject of a

25   separate motion to assume or reject under section 365 of the Bankruptcy Code pending on the

26   Effective Date shall be treated as provided for in the Final Order resolving such motion.

27          Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the

28   Bankruptcy Court shall constitute approval of the assumptions and rejections described in this

                                                     - 49 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                            Main Document    Page 19 of 26


 1
     Bankruptcy Code, the Trustee may pursue an action to avoid and recover such transfer pursuant
 2
     to sections 548(a)(1)(A) and 550 of the Bankruptcy Code, as applicable, through the Plan
 3
     Arbitration Procedures, provided that such transfer did not arise out of any transaction or
 4
     occurrence disclosed in the Chapter 11 Disclosures, provided further that the Declarations shall
 5
     supersede the Chapter 11 Disclosures (collectively, (a) and (b) are the “Bankruptcy Actions”).
 6
            Any Bankruptcy Actions must be commenced within one hundred eighty (180) days
 7
     after the Effective Date (the “Bankruptcy Actions Limitations Period”), provided that the
 8
     Trustee shall meet and confer with the Debtor prior to commencing any Bankruptcy
 9
     Action, and the Bankruptcy Actions Limitations Period with respect to such Bankruptcy
10
     Action shall be automatically tolled for a period of thirty (30) days while the parties meet
11
     and confer, subject to extension by mutual agreement.
12
            Upon the expiration of the Bankruptcy Actions Limitations Period, any Bankruptcy
13
     Actions that have not been timely asserted pursuant to the foregoing procedures shall be
14
     deemed satisfied and released, effective as of the Effective Date. For the avoidance of doubt,
15
     none of the claims or Causes of Action referenced in this Article 11.9, except as excluded
16
     herein, shall constitute Retained Actions.
17
            11.10 Reservation of Rights.
18
            The Plan shall have no force or effect unless and until the Effective Date. Prior to the
19
     Effective Date, none of the filing of the Plan, any statement or provision contained in the Plan, or
20
     action taken by the Debtor with respect to the Plan, the Disclosure Statement, or the Plan
21
     Supplement shall be, or shall be deemed to be, an admission or waiver of any rights of the Debtor
22
     or any other party, including the Released Parties, with respect to any Claims or any other matter.
23                                        ARTICLE XII
24                                 RETENTION OF JURISDICTION

25
            Except as provided herein with respect to matters subject to the Plan Arbitration
26
     Procedures, pursuant to sections 105(c) and 1142 of the Bankruptcy Code, to the fullest extent
27
     permitted by law, and notwithstanding the entry of the Confirmation Order or the occurrence of
28

                                                     - 69 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                 Desc
                            Main Document    Page 20 of 26


 1
            13.23 Deemed Acts.
 2
            Whenever an act or event is expressed under the Plan to have been deemed done or to
 3
     have occurred, it shall be deemed to have been done or to have occurred without any further act
 4
     by any party, by virtue of the Plan and the Confirmation Order.
 5
            13.24 Waiver or Estoppel.
 6
            Each holder of a Claim shall be deemed to have waived any right to assert any argument,
 7
     including the right to argue that its Claim should be Allowed in a certain amount, in a certain
 8
     priority, secured, or not subordinated by virtue of an agreement made with the Debtor or its
 9
     counsel or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure
10
     Statement, or papers filed with the Bankruptcy Court prior to the Confirmation Date.
11
            13.25 Statutes of Limitation.
12
            Nothing in this Plan shall alter the statutes of limitation under the Bankruptcy Code
13
     or applicable law.
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    - 80 -
Case 2:19-bk-24804-VZ      Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                    Desc
                            Main Document    Page 21 of 26


 1                                              SCHEDULE A

 2                                      Schedule of Retained Actions

 3           Except as otherwise provided in the Plan (including with respect to the Yidao Claims
     and as set forth in Article 11.4 of the Plan), or in any contract, instrument, or other
 4   agreement or document entered into in connection with the Plan, including the Plan
     Supplement, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized
 5   Debtor shall retain and may enforce, sue on, settle, compromise, otherwise resolve,
     discontinue, abandon, or dismiss any and all claims, counterclaims, defenses, and rights
 6   (including setoff rights) that may be asserted in the Causes of Action, suits, and proceedings
     listed on this Schedule A (collectively, the “Retained Actions”), whether at law or in equity,
 7   whether known or unknown, that the Debtor or his Estate may hold against any Entity
     (other than Claims, rights, Causes of Action, suits, and proceedings released pursuant to
 8   Articles 6.6, 11.4, or 11.9 of the Plan), without the approval of the Bankruptcy Court, the
     Confirmation Order, and any contract, instrument, release, indenture, or other agreement
 9   entered into in connection herewith.

10           The Reorganized Debtor expressly reserves all rights to prosecute any and all
     Retained Actions against any Entity. Unless any Retained Action against an Entity is
11   expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or
     a Bankruptcy Court order, the Reorganized Debtor expressly reserves all Retained Actions
12   for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res
     judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable,
13   or otherwise), or laches shall apply to such Retained Action upon, after, or as consequence
     of, confirmation or consummation of the Plan.
14
             Notwithstanding and without limiting the generality of Article 8.3 of the Plan, the
15   specific types of Causes of Action detailed below are expressly preserved by the Debtor
     and/or the Reorganized Debtor.
16
             The below includes entities that are party to or that the Debtor believes may become
17   party to litigation, arbitration or any other type of adversarial proceeding or dispute
     resolution proceeding, whether formal or informal, judicial or non-judicial. Unless
18   otherwise released by the Plan, the Reorganized Debtor expressly reserves all Causes of
     Action against or related to and all rights to assert all defenses, counterclaims and rights of
19   setoff against all entities that are party to or that may in the future become party to
     litigation, arbitration, or any other type of adversarial proceeding or dispute resolution
20   proceeding, whether formal or informal, judicial or non-judicial, including, without
     limitation, dealers, creditors, customers, employees, utilities, suppliers, vendors, insurers,
21   sureties, factors, lenders, bondholders, lessors or any other parties, regardless of whether
     such entity is included below.
22
         1.     Case Title: Han’s San Jose Hospitality LLC v. Jia Yueting, et al.
23              Case Number: Case No. 19 CV342187 (Consolidated with Han’s San Jose Hospitality LLC
                v. Le Holdings (Beijing) Co., LTD, et al. Case No. 17CV317221)
24
                Nature of the case: Unlawful detainer/ alter ego
25
                Court or agency: Santa Clara Superior Court, 191 North 1st Street, San Jose, California,
26              95113
                Status of the case: Pending
27
         4.     Case Title: Shanghai Lan Cai Asset Management Co, Ltd v. Jia Yueting, FF Peak Holding
28
Case 2:19-bk-24804-VZ     Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                   Desc
                           Main Document    Page 22 of 26


 1             Status: Pending

 2       9.    Case Title: Yizhuang International Holdings (Hong Kong) Co., Ltd. v. Yueting jia & Leshi
               Holdings (Beijing) Co., Ltd.
 3
               Case Number: Case No. 2018 Jing Min Chu #72
 4             Court Name: Beijing High People’s Court, No. 10, Jianguomen South Street, Chaoyang
               District, Beijing, China 100022
 5
               Nature: Guarantee contract dispute
 6             Status: Pending
 7      10.    Case Title: Beijing Century Ruike System Technology Co., Ltd. v. Yueting Jia & Leshi
               Sports Culture Industry Development (Beijing) Co., Ltd. & Leshi Holdings (Beijing) Co.,
 8             Ltd.
 9             Case Number: Case No. 2018 Jing 0108 Min Chu #51312

10             Court Name: Beijing Haidian District People’s Court, 12 Danling Street, Haidian District,
               Beijing, China 100080
11             Nature: Sale contract dispute

12             Status: Pending

13      11.    Case Title: Jiangsu Red Earth Venture Capital Management Co., Ltd. v. Yueting Jia
               Case Number: Unknown
14
               Court Name: Ningbo Intermediate People’s Court, Zhejiang Province, No. 746 Zhongxing
15             Road, Jiangdong District, Ningbo, Zhejiang, China 315040
               Nature: Contract dispute
16
               Status: Pending
17
        12.    Case Title: Gan Wei v. Yueting Jia
18
               Case Number: Unknown
19             Court Name: Chengdu Jinjiang District People’s Court, No. 90, Longzhou Road,
               Gongnongyuan Street, Jinjian District, Chengdu, Sichuan, China
20
               Nature: Divorce proceeding
21             Status: Pending
22
            In addition to the Retained Actions that currently appear on this Schedule A to the
23   Plan the Debtor (i) supplements this Schedule A with the divorce action pending before
     Judge Wang Yang (Case Number 2019-89234) filed on November, 15, 2019 by the Debtor’s
24   estranged wife Wei Gan in the People’s Court of Chaoyang District, Beijing, China under
     Article 12(1) of the Civil Procedure Law of the People’s Republic of China, (ii) reserves and
25   retains and may enforce, sue on, settle, compromise, otherwise resolve, discontinue,
     abandon, or dismiss any and all claims, rights, and Causes of Action for contribution,
26   reimbursement, or other legal and equitable rights relating to obligations for which another
     party may be co-liable for any debt of the Debtor, including, without limitation, the parties
27   and debts identified on Schedule H of the Debtor’s Schedules of Assets and Liabilities
     [Docket No. 28] (as amended, modified, or supplemented by Amended Schedules of Assets
28

                                                      -3-
Case 2:19-bk-24804-VZ     Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33          Desc
                           Main Document    Page 23 of 26


 1   and Liabilities and Statement of Financial Affairs [Docket No. 427]) (collectively, the
     “Contribution Actions”), and (iii) identifies the specified actions listed below. For the
 2   avoidance of doubt, all Contribution Actions shall be treated as Retained Actions under the
     Plan, and the Debtor and/or the Reorganized Debtor hereby retains rights to contribution
 3   and subrogation with respect to any of the Contribution Actions.

 4           Without limiting the foregoing, the Debtor and/or Reorganized Debtor reserves
     claims of subrogation against the creditor and claims of contribution against the co-Debtor
 5   identified below:

 6

 7                             Creditor                       Co-Debtor

 8                                                     乐视控股（北京）有限公司
                    SHENZHEN LETV XINGEN #1
 9                                                     /LE HOLDINGS (BEIJING)
                       INVESTMENT MGT
                                                              CO., LTD.
10
                                                     乐安影云（天津）文化传播合
11                                                       伙企业（有限合伙）
                    SHENZHEN LETV XINGEN #1         /LEAN YINGYUN (TIANJIN)
12                     INVESTMENT MGT                        CULTURE
                                                         COMMUNICATION
13                                                    LIMITED PARTNERSHIP
                                                     乐正荣通（天津）文化传播合
14                                                       伙企业（有限合伙）
                    SHENZHEN LETV XINGEN #1           /LEZHENG RONGTONG
15                     INVESTMENT MGT                   (TIANJIN) CULTURE
16                                                       COMMUNICATION
                                                      LIMITED PARTNERSHIP
17                                                   乐普影天（天津）文化传播合
                                                         伙企业（有限合伙）
18                  SHENZHEN LETV XINGEN #1         /LEPU YINGTIAN (TIANJIN)
                       INVESTMENT MGT                        CULTURE
19                                                       COMMUNICATION
                                                      LIMITED PARTNERSHIP
20
                                                       乐视控股（北京）有限公司
21                   SHENZHEN LETV XINGEN
                                                       /LE HOLDINGS (BEIJING)
                      M&A FUND INVEST MGT
                                                              CO., LTD.
22

23                                                  乐视网信息技术(北京)股份有限
                     SHENZHEN LETV XINGEN                公司/Leshi Internet
24                    M&A FUND INVEST MGT            Information and Technology
                                                           Corp.,Bei Jing
25
                        China Evergrande Group             Smart King Ltd
26

27

28

                                                 -4-
Case 2:19-bk-24804-VZ     Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33              Desc
                           Main Document    Page 24 of 26


 1
                        CHONGQING LETV                   乐视控股（北京）有限公司
 2                   COMMERCIAL FACTORING                /LE HOLDINGS (BEIJING)
                             CO                                 CO., LTD.
 3

 4                     TIANJIN JIARUI HUIXIN
                                                          Xinle Asset Management
                                                       (Tianjin) Partnership (Limited
 5                       CORP MGT CO LTD
                                                                Partnership)

 6                                                    乐视网信息技术(北京)股份有限
                       TIANJIN JIARUI HUIXIN               公司/Leshi Internet
 7                       CORP MGT CO LTD               Information and Technology
                                                             Corp.,Bei Jing
 8
                                                         乐视控股（北京）有限公司
 9                  TIANJIN YINGXIN XINHENG
                                                         /LE HOLDINGS (BEIJING)
                        INV CONSULTING
                                                                CO., LTD.
10
                           Liu Hong（Letv）                        Liu Hong
11
                              SHI, PENG                       SHI, PENG
12                                                      LETV SPORTS CULTURE
                    CENTURY SAGE SCIENTIFIC
                                                       INDUSTRY DEVELOPMENT
                          HK LIMITED
13                                                        (BEIJING) CO., LTD.

14
     Additionally, the Debtor reserves all causes of action against those parties listed below:
15
                                                 Name
16
                                  LIU, HONG （FF Henry Liu）
17                                      SHAN, LIUHUAN
                                        SHAN, LIUHUAN
18                         BEIJING LAN CAPITAL INVESTMENT FUND
                                           MGMT
19                        SHANGHAI LAN CAI ASSET MANAGEMENT CO
                                             LTD
20
                          SHENZHEN JINCHENG COMM FACTORING CO
21                                           LTD
                         TAO YUN CAPITAL CO LTD AKA TWC GROUP CO
22

23

24

25

26

27

28

                                                   -5-
            Case 2:19-bk-24804-VZ                 Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                                       Desc
                                                   Main Document    Page 25 of 26

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

                                                    NOTICE OF FILING OF NON-ADVERSE
  A true and correct copy of the foregoing document entitled (specify)
  MODIFICATIONS TO DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION UNDER
  CHAPTER 11 OF THE BANKRUPTCY CODE, PURSUANT TO FEDERAL RULES OF
  BANKRUPTCY PROCEDURE 3019(A) will be served or was served (a) on the judge in chambers in the form and
  manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 20, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) May 20, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 20, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 20, 2020                 Rolanda Mori                                                    /s/ Rolanda Mori
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329690.1
        Case 2:19-bk-24804-VZ                Doc 780 Filed 05/20/20 Entered 05/20/20 22:22:33                                       Desc
                                              Main Document    Page 26 of 26


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    •    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    •    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    •    Jeffrey W Dulberg jdulberg@pszjlaw.com
    •    Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •    Stephen D Finestone sfinestone@fhlawllp.com
    •    Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    •    Jared T. Green , spappa@svglaw.com
    •    Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
    •    Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
    •    Dare Law dare.law@usdoj.gov
    •    Ben H Logan blogan@omm.com
    •    Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •    David W. Meadows david@davidwmeadowslaw.com
    •    Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
    •    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    •    Kelly L Morrison kelly.l.morrison@usdoj.gov
    •    Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
    •    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    •    Diana M Perez , diana-perez-7352@ecf.pacerpro.com
    •    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    •    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    •    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    •    Benjamin Taylor btaylor@taylorlawfirmpc.com
    •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •    Ryan A Witthans rwitthans@fhlawllp.com
    •    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    •    Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    •    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    •    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:329690.1
